DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to the communication filed on 12/22/2021.  
The Claims 43, 49 and 51-52 have been canceled by the applicant.

Response to Arguments
Applicant's arguments/remarks filed on 08/10/2022 with respect to claim(s) 36 and the similarly amended independent claims have been considered but are moot in view of the new ground(s) of rejection. 

Claim Rejections – 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 36, 39-42, 44, 46-48 and 50 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feng et al. (U.S. Pub. 20190014553).
Regarding claim 36 Feng disclose a wireless transmit receive unit (WTRU) comprising: a processor Fig. 10, “a processor 101” configured to: 
receive a configuration information during a procedure for transitioning the WTRU from a connected state to an inactive state para. 44, “if the terminal equipment is in the connected state, the terminal equipment may receive an RRC connection release message transmitted by the network equipment, the RRC connection release message including the configuration information…, the RRC connection is released, a state of the terminal equipment is switched from the connected state to the idle state”, 
wherein the configuration information indicates a list of cells on which to perform a respective measurement on a condition that the WTRU is associated with an inactive mode para. 44, “a state of the terminal equipment is switched from the connected state to the idle state, and then the terminal equipment in the idle state measures the channel of the unlicensed frequency band according to a configuration of the received configuration information”; 
perform a measurement on a cell from the list of cells while the WTRU is associated with the inactive state para. 44, “then the terminal equipment in the idle state measures the channel of the unlicensed frequency band according to a configuration of the received configuration information”, 
wherein the cell corresponds to a cell that is supportable by the WTRU as a secondary cell if the WTRU transitioned to a connected state para. 62, “the network equipment may configure the terminal equipment to use the unlicensed frequency band secondary carrier in an LAA or a WiFi manner”; and 
transmit a result of the measurement to a base station during a procedure for transitioning the WTRU from the inactive state to the connected state para. 60, alternatively, the terminal equipment may communicate with the network equipment through the terminal equipment dedicated message after entering the connected state. The terminal equipment may include the indication information indicating that it stores the measurement result or the measurement result in the terminal equipment dedicated message for transmitting to the network equipment”.
Regarding claim 38 Hwang disclose wherein the processor is further configured to: determine to perform the measurement on the cell based on whether a duration of time has expired or not expired para. 48, “The measurement duration corresponding to each measurement or each measurement period may be the same, and may also be different. That is, each measurement period may include a variable measurement duration. For example, the measurement period may be configured according to a priority of a service or a channel load condition”.  
Regarding claim 39 Hwang disclose wherein the processor is further configured to: on a condition that the duration of time has expired, stop performing the measurements on the cell; or on a condition that the duration of time has not expired, perform the measurement on the cell para. 46, “in S110, the configuration information includes at least one of the following information…: the measurement period information, measurement duration information and the measurement parameter(s)”. It is inherently obvious that at least the measurement process is going to be executed during the measurement duration time and will stop when it ends since the value it is being precisely indicated in the configuration information of the measurements.
Regarding claim 40 Hwang disclose wherein the configuration information further comprises one or more of a carrier frequency information, a cell bandwidth information, a configuration information of reference signals (RSs), a measurement configuration information, an event configuration information, information associated with a primary cell (PCell), or information associated with a list of SCG cells to perform the measurement para. 46, “in S110, the configuration information includes at least one of the following information: the frequency information of the unlicensed frequency band”.  
Regarding claim 41 Hwang disclose wherein the configuration information comprises a system information (SI) message or a system information block (SIB) message para. 42, “The broadcast message may also be a broadcast message contained in a System Information Block (SIB), or is called an SIB message).  
Regarding claim 42 Hwang disclose wherein the inactive state comprises a RRC_INACTIVE state and a connected state comprises a RRC_CONNECTED state para. 36, “a connected state refers to a state that the terminal equipment establishes a Radio Resource Control (RRC) connection with the network equipment, and the idle state refers to a state that the terminal equipment establishes no RRC connection with the network equipment”.  
Claim 44 recites a method corresponding to the apparatus of claim 36 and thus is rejected under the same reason set forth in the rejection of claim 36.
Regarding claims 46-48 the limitations of claims 46-48, respectively are rejected in the same manner as analyzed above with respect to claims 39-41, respectively.
Regarding claim 50 the limitations of claim 50 are rejected in the same manner as analyzed above with respect to claim 42.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 37 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. (U.S. Pub. 20190014553) in view of Dalsgaard et al. (U.S. Pub. 20180332512). 
Regarding claim 37 Feng does not specifically disclose wherein the cell is a secondary cell group (SCG) cell. However, Dalsgaard teach, para. 228, “initiates the connection re-establishment procedure, or the cell indicated as the primary cell in the handover procedure The secondary cell is a cell, operating on a secondary frequency, which may be configured once an RRC connection is established and which may be used to provide additional radio resources Of course, in case of a dual connectivity, a secondary cell group (SCG) would include a primary Scell (PSCell) (e.g. the SCG cell in which the communication device is instructed to perform random access when performing the SCG change procedure”.  
Feng and Dalsgaard are analogous because they pertain to the field of wireless communication networks and, more specifically, to cell measurements.
Therefore, it would have been obvious to one having ordinary skill in the before the effective filing date of the claimed invention to combine the teachings of Dalsgaard in the system of Feng so the system can establish a connection with a second carrier that it is part of the configured group. The motivation for doing so would have been to reconnect with the best cell candidate. 
Regarding claim 45 the limitations of claim 45 are rejected in the same manner as analyzed above with respect to claim 37.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fujishiro et al. (U.S. Pub. 20180288666), which disclose method and terminal for base station and user terminal.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raul Rivas whose telephone number is (571)270-5590.  The examiner can normally be reached on Monday - Friday from 8:30am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair–direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866–217–9197 (toll–free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800–786–9199 (IN USA OR CANADA) or 571–272–1000.

/RR/
Examiner, Art Unit 2471

/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471